Citation Nr: 0122454	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  95-16 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to April 
1970.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1995 rating decision of the Department of 
Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO).  The Board remanded the case in June 1998.

A hearing was held in May 2001 before the member of the Board 
sitting at the RO.

On the most recent VA examination in January 2001, the 
veteran reported tinnitus.  As the issue of entitlement to 
service connection for tinnitus has not been adjudicated, it 
is referred to the RO for appropriate action.


FINDING OF FACT

On audiometric examinations, the veteran is not shown to have 
demonstrated greater than a level II hearing impairment in 
the right ear and a level III hearing impairment in the left 
ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the veteran's service-connected bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45620 (August 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)), 38 C.F.R. §§ 4.1, 4.2, 4.7, 
(2000); 38 C.F.R. §§ 4.85, including Diagnostic Code 6100 
(1998) and (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000 became effective.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001); 66 Fed. Reg. 45620 
(August 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.102, 3.156(a), 3.159, 3.326(a)) (VCAA).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The provisions of 
these regulations apply to any claim for benefits received by 
the VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date, with the exception of the amendments to 38 C.F.R. 
§ 3.156 relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims, which apply to any claim to reopen a finally decided 
claim received on or after August 29, 2001.  See 66 Fed. Reg. 
45620 (August 29, 2001); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim have been 
properly developed.  The Board finds that VA's statutory duty 
to inform and assist the veteran in the development of his 
claim has been satisfied under the circumstances presented in 
this case.  The veteran has been specifically notified 
concerning what type of evidence is necessary with respect to 
his claim.  There is no indication of any additional records 
that the RO failed to obtain.  The RO also provided the 
veteran with the appropriate VA examinations.  Further, he 
and his representative have been notified in the rating 
decision, the statement of the case (SOC), supplemental 
statements of the case (SSOC) and associated notice letters, 
of the evidence needed to substantiate these claims.  The 
Board concludes that the discussions in the rating decision, 
SOC, SSOC's and letters sent to the veteran informed he and 
his attorney of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that effective on June 10, 1999, the rating 
schedule criteria for evaluating hearing impairment were 
changed.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
generally applies."  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board is therefore required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's bilateral hearing loss is warranted.  The Board 
further notes that although the rating criteria and 
regulations were recently changed, the values assigned each 
ear are the same and result in the same rating.  The veteran 
has not been prejudiced by applying the new regulations in 
the first instance.  Bernard v. Brown, 4 Vet. App. 384, 393-
94 (1993).

Under both the old and the new criteria, evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second. 38 C.F.R. § 4.85 (1998); 38 C.F.R. § 4.85 (2000). To 
evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity, through level XI for profound 
deafness.  Id.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

According to a report of a VA audiological examination 
performed in February 1995, the average puretone decibel 
losses were 31 in the right ear and 26 in the left ear.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 80 percent in the left ear.  
Under both the old and the new rating criteria, 38 C.F.R. § 
4.87, Table VI provides for level I for the right ear and 
level III for the left ear.  Turning next to determining the 
percentage evaluations for hearing impairment, Table VII 
shows that those designations provide that zero percent 
evaluation will be assigned.

On VA audiological examination performed in March 1997, the 
average puretone decibel losses were 52 in the right ear and 
50 in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent bilaterally.  Under both 
the old and the new rating criteria, 38 C.F.R. § 4.87, Table 
VI provides for level I for each ear and Table VII shows that 
those designations provide that zero percent evaluation will 
be assigned.

On private audiological examination performed in December 
2000, the average puretone decibel losses were 55 in the 
right ear and 72 in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent bilaterally.  Under 
both the old and the new rating criteria, 38 C.F.R. § 4.87, 
Table VI provides for level I for the right ear and level II 
for the left ear and Table VII shows that those designations 
provide that zero percent evaluation will be assigned.

According to the most recent report of VA audiological 
examination performed in January 2001, the average puretone 
decibel losses were 39 bilaterally.  Speech audiometry 
revealed speech recognition ability of 84 percent 
bilaterally.  Under both the old and the new rating criteria, 
38 C.F.R. § 4.87, Table VI provides for level II for each ear 
and Table VII shows that those designations provide that zero 
percent evaluation will be assigned.

In May 2001, the veteran testified that he had difficulty 
hearing the lower tones, such as lower voices.  He indicated 
that he had a special ringer on the telephone so that he 
could hear it ringing.  He testified that he had problems 
understanding what people are saying when speaking to him.  
He indicated that he had received hearing aids, but that they 
did not work.  

After a full review of the record, including the testimony of 
the veteran, the Board concludes that a compensable rating 
for bilateral hearing loss is not warranted.  None of the 
findings shown on either the private or VA examinations 
demonstrate a compensable degree of hearing loss.  As the 
preponderance of the evidence is against the claim for a 
compensable evaluation for a bilateral hearing loss 
disability, it must unfortunately be denied.





(CONTINUED ON NEXT PAGE)




ORDER

A compensable rating for bilateral hearing loss is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

